Citation Nr: 0317276	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for cellulitis of the left 
leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from February 4, 
1943 to February 3, 1947, and from February 25, 1947 to 
August 30, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.  

In the appellant's substantive appeal (VA Form 9), dated in 
April 2000, the appellant indicated that he desired a hearing 
before a member of the Board at the RO.  A letter from the RO 
to the appellant, dated in October 2000, shows that the RO 
scheduled the appellant for a hearing in November 2000.  A 
notation on the letter reflects that the appellant failed to 
show for the hearing.  38 C.F.R. § 20.704(d) (2002) (when an 
appellant fails to show for a requested hearing without good 
cause, and no request for postponement has been granted, the 
case will be processed as though the request for a hearing 
had been withdrawn).  


REMAND

In September 2002, the Board undertook additional evidentiary 
development with respect to the issue of entitlement to 
service connection for cellulitis of the left leg pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The development 
actions requested by the Board have resulted in the 
acquisition of a VA medical examination report, dated in May 
2003.  

Despite the Board's efforts to develop additional evidence in 
this case, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b) (West 
2002), which allows a claimant one year to submit evidence.  

In the instant case, given the receipt of additional 
evidence, a remand of the case for adjudication by the RO is 
required comply with the holding in DAV.  In addition, the 
Board notes that the RO has not provided the appellant with 
the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  DAV, supra.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issue on appeal.  
Consideration should include the evidence 
received while the case was at the Board.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case which includes 
consideration of all evidence added to the record since the 
supplemental statement of the case in December 2001, and 
provide the appellant and his representative with an 
appropriate opportunity to respond.  

After providing the appellant opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period as set forth in 38 U.S.C.A. § 5103(b) (West 2002), 
if applicable, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

